Wilde, J.
This was an action of assumpsit, to recover back the purchase money paid by the plaintiff to the defendant, on the purchase of certain cigars alleged to have been smuggled, and liable to seizure, at the time of the purchase. It appeared in evidence, by a copy of the record of the district court of the United States, that the said cigars were seized, and condemned, and decreed forfeited, by said court; and it was thereupon ruled, by the presiding judge, that the record was conclusive evidence of whatever was in issue in that case, and was binding on all parties who could be affected by the decision; and that evidence to prove that the cigars were not smuggled was incompetent. The defendant’s counsel excepted to this ruling; but we are all of opinion that the exception cannot be sustained. It is a well established principle, that the sentence or decree of a court of admiralty and maritime jurisdiction, in rem, is binding on all the world as to the points in issue and judgment thereon. 3 Dali. 86. It was objected, that there was no evidence to prove that the defendant knew of the proceedings in the district court, further than was furnished by the record thereof; and no further evidence, as we think, was necessary. Public notice was ordered, and due service made, according to law in such cases; and all persons interested are presumed to have notice of the pendency of the suit. 9 Cranch, 146 ; Ware, 104. It was also objected, that although the decree of forfeiture might be conclusive evidence to prove that the cigars were liable to forfeiture at the time of the decree, or that of filing the information, yet it was no proof that they were liable to seizure at the time of the sale. But there seems to be no foundation for this argument. The information alleges that the cigars were imported into the United States contrary to law, and were unladen at the port of Boston without a permit, &c. This was the sole charge upon which the cigars were condemned and declared forfeited ; and as the sale and delivery were after- the importation, the cigars consequently must have been liable to seizure at the time of the sale. Exceptions overruled.